Seduction. At the close of the defendant's testimony, the bill of exceptions recites: "The State in rebuttal offered the profert of the baby." (The italics are ours.) Proper objection was made and exception reserved. The conviction is sought to be sustained here on appeal on the principal that "profert of the child" is permissible in prosecutions for seduction, where intercourse between defendant and prosecutrix is denied, in order to show one very essential element of the offense charged — the act of intercourse. Even so, what baby?
Manifestly the baby must be identified as the one born of prosecutrix, and within the period of gestation from the time of the act for which defendant is being prosecuted. Here the baby, profert of which was allowed, was in no way described in the evidence. Whether it was the child of prosecutrix, and whether it was born before or after the time of the alleged seduction, nowhere is shown. In this state of the case, clearly it was error to overrule appellant's objection to its profert.
Reversed and remanded.